CROCKETT, Justice
(concurring, but expressing reservation):
I concur with the decision and what is said therein as applicable to the facts of this case. But I except therefrom giving a blanket approval to the quoted text that:
. A nunc pro tunc amendment or correction of a court order is not proper to correct judicial errors or to change an order actually rendered. If the court has omitted to make an order that it might or ought to have made at a particular term, it cannot make the order nunc pro tunc after the term or at a subsequent term. [Emphasis added.]
This excerpt from the quoted text may be correct as applied in certain circumstances. But I prefer the more liberal concept of the use of nunc pro tunc procedure that when the interests of justice so demand the court may exercise its sound discretion, to amend, correct, revise, supplement, supply omissions or vacate judgments. See e.g. In re Cooks Estate, 77 Cal. 220, 19 P. 431; and see, 49 C.J.S. Judgments §§ 229 and 258; and see also Rule 60, U.R.C.P.
MAUGHAN, J., concurs in the views expressed in the concurring opinion of CROCKETT, J.